DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 03/21/2022 has been entered.
Claims 1-10, 12-13 and 15-19 are pending.  Claims 10, 12-13 and 15-17 are the subject of this FINAL Office Action.  Claims 1-9 and 18-19 are withdrawn. 
	The Office Action is final because “all the claims in the application after the entry of the submission under 37 CFR 1.114 (A) are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114, and (B) would have been properly finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to the filing of the RCE under 37 CFR 1.114”; and the after-final amendment were entered.  See MPEP § 706.07(b).  The claim amendments filed with this RCE do not change the invention and would have been properly finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to the filing of the RCE under 37 CFR 1.114.  Thus, this is a proper Final rejection in a first action after RCE.
Claim Interpretations
The elected “quantification and tracking module” of paragraph 0040 is “counter 12 (also referred to as a tracking and quantification module)” which comprises two wheels.
The following items are not included within/on the “modular device” and any description of their intended use with the device is “‘recitation with respect to the manner in which a claimed apparatus is intended to be employed’” and “‘do[] not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim”  (See MPEP § 2114(II)):
“additive manufacturing printer”
Filament
Reel
Extruder; and
Coating.
	Finally, the specification broadly explains that the “drying element” can be a heater, dryer, blower, recirculating air, etc. (para. 004, for example); and the “coating element” can be spray nozzle, utilizes film evaporation, laser-assisted deposition, or any other methods to provide coating for filament such as paint, ink, etc. (para. 0039, for example).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 10, 12-13 and 15 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by DEBORA (US 2016/0052208).
	As to claim 10, DEBORA teaches a filament device (FQMM 164, or feedstock monitoring device 600) comprising motorized feeder/actuator 154, 702, 714 adjacent quantification and tracking module 600 with two wheels 606, 608 separated by gap between wheels smaller than height of channel and a rotary encoder 602, and a computing device 102 that stores distance and direction data from quantification and tracking module (Figs. 2-3, paras. 0018, 0037, 0049, 0051, 0088, 0105, 0111, 0117, 0129, 0186, 0194).  Paragraph 0187 explicitly explains that 
The input drive module 154 has a motor built into it that is able to actuate the feedstock 200 linearly via a drive gear that is in contact with the feedstock as shown in FIG. 4. More particularly, FIG. 4 shows the input drive module 154 which includes a drive gear 250 that contacts the feedstock 200 in the system. An idler wheel 252 is shown in contact with the input feed stock 200 on the opposite side from the drive gear 250

(see also paras. 0129-30).  In other word, the drive gear is a motor.  Paragraph 0129, for example, explains the “drive gear 606” of Figure 3C.  Thus, a skilled artisan would have recognized that Figure 3C, just like Figure 4, includes a motorized drive gear wheel 250/606 and idler wheel 252/608 for the feedstock movement.

    PNG
    media_image1.png
    426
    826
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    299
    355
    media_image2.png
    Greyscale

Further as to claim 10, DEBORA teaches “receiving platform” of wheels:

    PNG
    media_image3.png
    261
    287
    media_image3.png
    Greyscale
.
This “receiving platform” performs the same “lateral translation” securing as claimed, mainly a “constrained passageway” to prevent unwanted lateral movement (see e.g. paras. 0141-42, 0219-20).  The “receiving platforms” or passageways are spaced apart from each other such that channel is formed between the wheels, and the gap between the wheel surfaces less than the channel gap (Fig. 10B, where wheel edges touch or very close, forming passageway for filament between wheels)
	As to claim 12, DEBORA teaches wheels can rotate both directions (para. 0194, for example).  It is also noted that all wheels 606, 608 are capable of rotating both directions as this is in the very nature of a wheel.
	As to claim 13, DEBORA teaches “[i]t is also preferred that the wheels are able to rotate with little rotary friction. This can be achieved by using low friction bearings” (para. 0237).
	As to claim 15, DEBORA teaches drying element (paras. 0023, 0034, 0045, 0082).
All prior art is presumed enabled.  See In re Antor, 689 F.3d 1282, 1287-94 (Fed. Cir. 2012) (All prior art presumed enabled; Applicants must provide evidence to overcome this presumption); In re Morsa, 713 F.3d 104, 109-11 (Fed. Cir. 2013) (same).  In order to overcome Novo Nordisk Pharms., Inc. v. Bio-Tech. Gen. Corp., 424 F.3d 1347, 1355 (Fed. Cir. 2005) (internal citations omitted).  While section 112 states that the specification must enable one skilled in the art to 'use' the invention, "section 102 makes no such requirement as to an anticipatory disclosure . . . . Rather, anticipation only requires that those suggestions be enabled to one of skill in the art."  "Whether a prior art reference is enabling is a question of law based upon [the] underlying factual findings."  Id (internal citations omitted.)  It has also been held that "proof of efficacy is not required for a prior art reference to be enabling for purposes of anticipation."  Impax Labs. Inc. v. Aventis Pharms. Inc., 468 F.3d 1366, 1383 (Fed. Cir. 2006).  "Rather, the proper issue is whether the . . . patent is enabling in the sense that it describes the claimed invention sufficiently to enable a person of ordinary skill in the art to carry out the invention."  Id. at 1383. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 16-17 is rejected under 35 U.S.C. § 103 as being unpatentable over DEBORA, in view of BIENZOBAS SAFFIE (US 2016/0229122; hereinafter “BS”).
prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar filament coating techniques to the filament device of DEBORA in order to add color to filaments with a reasonable expectation of success.
As to claim 10, DEBORA teach the elements of these claims as explained above.
	DEBORA does not explicitly teach a coating element disposed proximate and in mechanical communication the quantification and tracking module, the coating element adapted to receive the filament from the quantification and tracking module filament and apply coating to filament as the filament is driven toward extruder of the additive manufacturing printer; or a reservoir disposed within the coating element, the reservoir containing the coating adapted to be applied to the filament.
	However, BS demonstrates that such coating techniques were routinely used in the FDM art.  BS teaches coating element 725 with reservoir (Fig. 7) to allow “CMYK coloring and comprises ink feeders 740C, 740M, 740Y, 740K, which respectively feed cyan, magenta, yellow and black ink to respective injectors 735C, 735M, 735Y, 735K” (para. 0046; see also paras. 0003, 0019-23, 0037-51).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar filament coating/coloring techniques to the filament system of DEBORA in order to color filaments for colored 3D objects with a reasonable expectation of success.

Prior Art
The following prior art is pertinent: US 20170312987; US 20190055104; US 
The following prior art teaches that rotary encoders for measuring filament parameters are well-known: US 2019/0283330, paras. 0022-23; US 20190001574; 3D Printing.com, Convert An Old Mouse To A Nifty Filament Counter - 3D Printing, https://3dprinting.com/how-to/3d-printing-hack-convert-old-mouse-nifty-filament-counter/, 12/13/2016

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.